 
 

--------------------------------------------------------------------------------



SIXTH AMENDMENT TO CONSOLIDATED
AMENDED AND RESTATED MASTER LEASE


This Sixth Amendment to Consolidated Amended and Restated Master Lease (this
“Amendment”) is executed and delivered as of March 14th, 2008 by and between
STERLING ACQUISITION CORP., a Kentucky corporation (“Lessor”), the address of
which is 9690 Deereco Road, Suite 100, Timonium, MD 21093, and DIVERSICARE
LEASING CORP., a Tennessee corporation, the address of which is 1621 Galleria
Boulevard, Brentwood, TN  37027.
 
RECITALS:


A.           Lessee has executed and delivered to Lessor a Consolidated Amended
and Restated Master Lease dated as of November 8, 2000, but effective as of
October 1, 2000, as amended by a First Amendment to Consolidated Amended and
Restated Master Lease dated as of September 30, 2001, a Second Amendment to
Consolidated Amended and Restated Master Lease dated as of June 15, 2005 (the
“Second Amendment”), a Third Amendment to Consolidated Amended and Restated
Master Lease dated as of October 20, 2006 (the “Third Amendment”), a Fourth
Amendment to Consolidated Amended and Restated Master Lease dated as of April 1,
2007, and a Fifth Amendment to Consolidated Amended and Restated Master Lease
dated as of August 10, 2007 (the “Existing Master Lease”) pursuant to which
Lessee leased from Lessor certain healthcare facilities.
 
B.           Pursuant to that certain Unimproved Property Contract (the “Paris
Purchase Agreement”) dated as of September 4, 2007 between Haynes, Haynes and
Jones, a general partnership, and Omega Healthcare Investors, Inc., a Maryland
corporation (“Omega”), Omega has the right to acquire that certain parcel of
unimproved land described on attached Exhibit A and located in Paris, Texas (the
“Paris Land”).
 
 C.           Omega is the parent corporation of Lessor and intends to assign
its right to purchase the Paris Land to Lessor.
 
D.           Lessor and Lessee desire to have a skilled nursing facility
constructed on the Paris Land (the “Paris Facility”) and for Lessee to lease the
Paris Facility from Lessor pursuant to the Existing Master Lease.
 
E.           Lessee and Lessor desire to amend the Existing Master Lease to add
the Paris Facility to the Existing Master Lease on the terms and conditions of
this Amendment.
 
NOW THEREFORE, the parties agree as follows:
 
1. Definitions.
 
(a) Any capitalized term used but not defined in this Amendment will have the
meaning assigned to such term in the Master Lease.  From and after the date of
this Amendment, each reference in the Existing Master Leases or the other
Transaction Documents to the “Lease” or “Master Lease” means, as applicable, the
Existing Master Lease or Existing Master Leases as modified by this Amendment.
 
(b) In addition to the other definitions contained herein, when used in this
Amendment the following terms shall have the following meanings:
 
“Acquisition Date” means the date that the Land described in Exhibit A to this
Amendment is acquired by Lessor or its Affiliates.
 
“Actual Funded Amount” means (i) the amount actually expended for the
acquisition of the Paris Land by Lessor and the amount actually advanced and
disbursed by Lessor for completion of the Paris Facility in accordance with this
Amendment, as of a given date, plus (ii) the allocated bed costs set forth in
the Construction Budget.
 
“Closing Date” means the date that Lessor acquires the Paris Facility.
 
“Construction Budgets” means the detailed budget for the construction of the
Paris Facility attached as Schedule 1, which sets forth Lessee’s good faith
estimate of the Project Costs on an itemized basis and designates each item by
amount, whether such item constitutes an item of Hard Costs or Soft Costs and
the amount of proceeds, if any, of the Maximum Funded Amount allocable to each
item of Hard Costs and Soft Costs.
 
“Developer’s Fees” means the fees and commissions, including Developer’s
Overhead, payable to Lessee or any Affiliate of Lessee for services rendered in
connection with the development, construction management or leasing of the Paris
Facility, as set forth on the Construction Budget.
 
“Developer’s Overhead” means costs incurred by Lessee and set forth on the
Construction Budget for developer’s overhead and profit.
 
“Event of Force Majeure” is any event or condition of Force Majeure, not
existing as of the Closing Date, not reasonably foreseeable as of such date and
not reasonably within the control of Lessee, that prevents in whole or in
material part the performance by Lessee of its obligations under this Amendment
or that renders the performance of such obligations so difficult as to make such
performance commercially unreasonable.
 
“Funded Amount” means (i) the amount actually expended for the acquisition of
the Paris Land and completion of the Paris Facility as of a given date, plus
(ii) the allocated bed costs set forth in the Construction Budget.
 
“Hard Costs” means costs paid to renovate and complete the Paris Facility,
including without limitation, demolition costs, site preparation costs,
contractor’s fees, and costs of labor and material paid or necessarily incurred
by Lessee in connection with the construction of the Paris Facility, but
excluding Developer’s Fees, Developer’s Overhead and Contractor’s Overhead, and
the contingency reserve, if any, set forth on the Construction Budget.
 
“Initial Paris Base Rent” means an annual amount equal to (i) the Actual Funded
Amount as of the first day of the applicable month during the applicable Lease
Year multiplied by (ii) ten and one quarter percent (10.25%).
 
“In Service Date” shall be the date of completion of construction and licensing
of the Paris Facility for its intended use as a skilled nursing facility.
 
“Joinder Agreement” means the Joinder Agreement and Amendment to Texas
Collateral Documents from the Paris Sublessee, the Texas Sublessees, and Lessor
dated as of the date of this Amendment.
 
“Maximum Funded Amount” means Seven Million Dollars ($7,000,000).
 
“Plans and Specifications” means the written plans and specification for the
construction of the Paris Facility submitted by Lessee and approved by Lessor,
as such plans and specifications may be amended as set forth in this Amendment.
 
“Paris Base Rent Commencement Date” shall be the earlier of (i) the 15th day of
the calendar month following the In Service Date or (ii) August 15, 2009.
 
“Paris Base Rent” shall be:
 
(a)           During the first Renewal Term, the Paris Base Rent shall be:
 
(1)           Prior to the Paris Base Rent Commencement Date, no Paris Base Rent
shall be due and owing;
 
(2)           During the twelve month period commencing on the Paris Base Rent
Commencement Date, the Initial Paris Base Rent;
 
(3)           Subject to sub-sections (a)(4) of this defined term, during each
subsequent twelve month period commencing on the anniversary of the Paris Base
Rent Commencement Date (the “Adjustment Date”), until the end of the Term
(including any Renewal Terms), the Paris Base Rent for the previous Lease Year,
increased by the product of (i) the Paris Base Rent during the immediately
preceding Lease Year and (ii) the lesser of one (1) times the increase, if any,
in the CPI (expressed as a percentage) from the Paris Base Rent Commencement
Date to the applicable Adjustment Date and two and one-half percent (2.5%).
 
Under no circumstances will the Paris Base Rent in any twelve month period be
less than the Paris Base Rent during the preceding twelve month.
 
(4)           If, after the Paris Rent Reset Date, the Paris Formula Rent is
greater than the Paris Scheduled Rent, then
 
(A)           for the twelve month period after the Paris Rent Reset Date,  the
Paris Base Rent shall be equal to the Paris Formula Rent; and
 
(B)           during each subsequent twelve month period commencing on the
anniversary of the Paris Rent Reset Date (the “Adjustment Date”), until the end
of the Term (including any Renewal Terms), Paris Base Rent for the previous
Lease Year, increased by the product of (i) the Paris Base Rent during the
immediately preceding Lease Year and (ii) the lesser of one (1) times the
increase, if any, in the CPI (expressed as a percentage) from the Paris Rent
Reset Date to the applicable Adjustment Date and two and one-half percent
(2.5%).
 
Under no circumstances will the Paris Base Rent in any Lease Year be less than
the Paris Base Rent during the preceding Lease Year.
 
Under no circumstances will the Paris Base Rent in any Lease Year during the
Renewal Term be less than the Paris Base Rent during the preceding Lease Year.
 
Paris Cash Flow:  For any period, the sum of (a) Net Income of Lessee arising
solely from the operation of the Paris Facility for the applicable period, and
(b) the amounts deducted in computing Lessee’s Net Income for the period for (i)
the provision for self-insured, professional and general liability, (ii)
depreciation, (iii) amortization, (iv) Paris Base Rent, (v) interest (including
payments in the nature of interest under Capitalized Leases and interest on any
Purchase Money Financing for personal property used in connection with the Paris
Facility), (vi) income taxes (or, if greater, income tax actually paid during
the period attributable to the Paris Facility), and (vii) management fees
payable in connection with the Paris Facility, and less (c) an imputed
management fee equal to six percent (6%) of Gross Revenues for the Paris
Facility, and less (d) the Cash Cost of Self-Insured Professional and General
Liability attributable to the Paris Facility.  The Cash Cost of Self-Insured
Professional and General Liability shall mean:  For any period, the average
total per bed cash expenditure associated with professional and general
liability related settlements, judgments, legal fees or administration for
skilled nursing facilities in the State of Texas as from time to time estimated
and published by Aon Risk Consultants, or its successors, for the American
Health Care Association, multiplied by the average number of occupied beds in
the Paris Facility.
 
“Paris Formula Rent” means the sum of:
 
(a)           the Paris Scheduled Rent; plus
 
(b)           one half of (i) the average annual Paris Cash Flow for the twenty
four month period ending prior to the Paris Rent Reset Date, less (ii) the Paris
Scheduled Rent multiplied by 1.2.
 
“Paris Rent Reset Date” means the first day of the sixth full Lease Year after
the Paris Base Rent Commencement Date.
 
“Paris Scheduled Rent” means the Paris Base Rent as of the Paris Rent Reset Date
as calculated pursuant to subsection (a)(3) of the definition of Paris Base
Rent.
 
“Paris Sublessee” means Diversicare Paris, LLC, a Delaware limited liability
company.
 
“Project Costs” means all Hard Costs, Soft Costs, Developer’s Fees, Contractor’s
Overhead and other costs and fees associated with the construction of the
Construction Facilities.
 
“Soft Costs” means premiums for title, casualty and other insurance required by
Lessor under the Paris Purchase Agreement or this Lease; the cost of recording
and filing the closing documents under the Paris Purchase Agreement and any tax
levied upon such filing; real estate taxes and other assessments that Lessee is
obligated to pay; fees and disbursements of the Lessor’s attorneys, architects
and engineers, appraisers, environmental engineers and surveyors; architectural
design and monitoring fees; permit fees; all fees and expenses payable under
that certain Development Agreement dated as of October 31, 2007 between OHI
Asset (TX) Paris, LLC, a Delaware limited liability company, and LMG
Development, LLC, a Texas limited liability company; allocated best costs as set
forth in the Construction Budget;  and interest (including any reserve for
interest set forth on the Construction Budgets), fees and miscellaneous
transaction closing costs and charges payable by Lessee to Lessor as they become
due and payable.
 
“Survey Requirements” means the survey requirements set forth in Exhibit B to
this Amendment.
 
“Target Completion Date” means July 1, 2009.
 
“Title Company” means a title company selected by Lessor and reasonably
acceptable to Lessee.
 
(c) The following definitions defined in §2.1 of the Existing Master Lease and
§1 of the Fifth Amendment are hereby amended in their entirety as follows:
 
(1)           §2.1 of the Existing Master Lease:
 
Base Rent: means the sum of (i) the Non-Texas Base Rent, (ii) the Texas Base
Rent, and (iii) subject to Section 1(c) of this Amendment, the Paris Base Rent.
 
Commencement Date:  October 1, 2000 for the Non-Texas Facilities (other than the
Paris Facility), August 11, 2007 for the Texas Facilities, and the Closing Date
for the Paris Facility.
 
Expiration Date: means the First Renewal Term Expiration Date, the Second
Renewal Term Expiration Date, the First Texas Renewal Term Expiration Date, or
the Second Texas Renewal Term Expiration Date, as applicable.
 
Facilit(y)(ies): Each health care facility on the Land, including the Leased
Property associated with such Facility, and together, all such facilities on the
Leased Properties; all of which Facilities are collectively listed on Exhibit C
to this Amendment.
 
Land:  The real property described in listed on attached Exhibit A to the
Existing Master Lease, Exhibit A to the Fifth Amendment and Exhibit A to this
Amendment.
 
Lease Year: October 1, 2000 through September 30, 2001, and each twelve month
period thereafter, except that for purposes of determining the Texas Base Rent
and the Paris Base Rent, “Lease Year” shall mean (i) with respect to the Texas
Base Rent, the twelve month period commencing on February 1 and ending January
31, and each twelve month period thereafter, and (ii) with respect to the Paris
Base Rent, the twelve month period commencing on the Paris Base Rent
Commencement Date, and each twelve month period thereafter commencing on the
anniversary of the Paris Base Rent Commencement Date.
 
Leased Property:  The portion of the Land on which a Facility is located, the
legal description of which is set forth beneath the Facility’s name on Exhibits
A-1 through A-28 to the Existing Master Lease, Exhibit A-1 through A-7 to the
Fifth Amendment, and Exhibit A to this Amendment, the Leased Improvements  on
such portion of the Land, the Related Rights with respect to such portion of the
land, and Lessor’s Personal Property with respect to such Facility.
 
Permitted Encumbrances: Encumbrances listed on attached Exhibit B to the
Existing Master Lease, Exhibit C to the Fifth Amendment, and Exhibit D to this
Amendment.
 
(2)           §1 of the Fifth Amendment:
 
Pre-Existing Hazardous Substances: means Hazardous Substances located on, under,
about or with respect to the Treemont Facility prior to February 1, 2003, or the
Katy Facility prior to July 1, 2003, or the Humble Facility prior to July 1,
2003, or the Paris Facility prior to the Acquisition Date for the Paris
Facility.
 
Pre-Existing Environmental Conditions: means any Contamination or other
environmental condition on, under, about or with respect to the Treemont
Facility prior to February 1, 2003, or the Katy Facility prior to July 1, 2003,
or the Humble Facility prior to July 1, 2003, or the Paris Facility prior to the
Acquisition Date for the Paris Facility.
 
Texas Facilities: means, except as otherwise expressly provided herein with
respect to the Paris Facility, the Facilities located on the real property
described in Exhibits A-1 through A-7 to the Fifth Amendment and Exhibit A to
this Amendment.
 
Texas Pledge Agreements: means the Pledge Agreements dated as of the same date
as the Fifth Amendment, as amended by the Joinder Agreement, from the equity
owners of the Texas Sublessees in favor of Lessor.
 
Texas Sublessees: means (i) the Master Texas Sublessee, (ii) Diversicare
Ballinger, LLC, Diversicare Doctors, LLC, Diversicare Estates, LLC, Diversicare
Humble, LLC, Diversicare Katy, LLC, Diversicare Normandy Terrace, LLC, and
Diversicare Treemont, LLC, each a Delaware limited liability company, and (iii)
the Paris Sublessee.
 
Texas Sublessees Guaranty: means the Guaranty dated as of the same date as the
Fifth Amendment, as joined in by Paris Sublessee pursuant to the Joinder
Agreement, in favor of Lessor.
 
Texas Sublessee Security Agreement: means the Security Agreement dated as of the
same date as the Fifth Amendment, as joined in by Paris Sublessee pursuant to
the Joinder Agreement,  in favor of Lessor.


(d) For purposes of the adjustments to Texas Base Rent provided for in
subparagraphs (3) and (4) of the definition of Texas Base Rent set forth in
Section 1 of the Fifth Amendment, the “change” or “increase” in CPI referred to
therein shall be deemed to mean the “change” or increase” in CPI from the
Commencement Date to the commencement of the twelve month period (being February
1 through January 31) for which the adjustment in Texas Base Rent, if any, is to
be made.
 
2. Paris Base Rent; Rent Reset; Termination Option; a “Texas Facility”; Delay.
 
(a) Paris Base Rent Commencement Date.  Commencing as of the Paris Base Rent
Commencement Date, Lessee shall pay the Paris Base Rent pursuant to the terms
and conditions of Article III of the Master Lease.  Notwithstanding anything in
this Amendment to the contrary, Lessor shall have no obligation to make further
advances of the Funded Amount on or after the Paris Base Rent Commencement Date.
 
(b) Paris Base Rent Reset.  As soon as reasonably possible after the fifth
anniversary of the Paris Base Rent Commencement Date, Lessor and Lessee shall
calculate the Paris Formula Rent.  If the Paris Formula Rent is greater than the
Paris Scheduled Rent, then the Paris Base Rent shall be reset to the Paris
Formula Rent effective as of the Paris Rent Reset Date.
 
(c) Paris Termination Option.  Pursuant to written notice delivered to Lessor
not more than thirty (30) days prior to, nor later than, the fifth anniversary
of the Paris Base Rent Commencement Date (“Paris Termination Notice”), Lessee
may elect to terminate the Master Lease as to the Paris Facility only.  After
delivery of the Paris Termination Notice, this Lease shall be terminated as to
the Paris Facility only effective on the earlier of (i) a date set by written
notice given by Lessor at least thirty (30) days prior to the effective date,
and (ii) the first day of the sixth month after fifth anniversary of the Paris
Base Rent Commencement Date (the “Paris Termination Date”).  If the Paris
Termination Notice is delivered, then Lessee shall have no further obligation to
pay Paris Base Rent for periods from and after the Paris Termination Date.
 
(d) For all purposes under this Lease other than the calculation of Base Rent,
the Paris Facility shall constitute a Texas Facility.
 
(e) In the event that Lessee is unable to obtain completion of the Paris
Facility as described in Section 6(a) below by the Target Completion Date due to
an Event of Force Majeure or Lessor Delay, then the Target Completion Date and
the Paris Base Rent Commencement Date shall each be extended by one (1) day for
each one (1) day of delay in the completion of the Paris Facility caused by such
Event of Force Majeure or Lessor Delay.  For purposes of this Amendment, the
term “Lessor Delay” shall mean any delay in achieving completion of the Paris
Facility as described in Section 6(a) below arising solely and directly as a
result of:
 
(i) Lessor’s failure to furnish any information or documents in accordance with
this Amendment and the continuation of such failure after the receipt of written
notice from Lessee to Lessor, to the extent such failure causes a delay in
completion;
 
(ii) Lessor’s failure or delay in giving approval or consent (or comments or
corrections) where Lessor’s approval or consent (or comments or corrections), as
applicable, is required herein and has been requested in writing by Lessee, to
the extent such failure or delay causes a delay in completion; and
 
(iii) Lessor’s failure to perform or comply with its obligations under this
Amendment and the continuation of such failure after the receipt of written
notice from Lessee to Lessor, to the extent such failure causes a delay.
 
3. Accrual of Financing Costs.  During the period from the Closing Date until
the Base Rent Commencement Date, financing costs on the Actual Funded Amount
shall accrue monthly at the rate of ten and one-quarter percent (10.25%) per
annum.  In the month such financing costs accrues, such financing costs shall be
deemed to have been advanced as part of the Actual Funded Amount for all
purposes under this Amendment.
 
4. Sublease; Management.  Lessee may sublease the Paris Facility to the Master
Texas Sublessee and the Master Texas Sublessee may sublease the Facility to the
Paris Sublessee.  The Paris Sublessee shall guaranty this Lease and provide the
same collateral to secure this Lease as are provided by all other Sublessees
under this Lease.  The form of sublease between Lessee and the Paris Sublessee
(the “Paris Sublease”) shall be subject to Lessor’s reasonable approval.  All
equity owners of the Paris Sublessee shall (i) pledge their interests in the
Sublessee to secure the Lease and the other Transaction Documents, and (ii)
subordinate any management, consulting or other agreements between the Paris
Sublessee and such equity owners (or any of their affiliates) to the Paris
Sublease, this Lease and the other Transaction Documents.  Pursuant to Section
8.4 of the Existing Master Lease, Lessor hereby consents to the management of
the Paris Facility by Diversicare Management Services Co., an Affiliate of
Lessee, under its current form of Management Agreement with the Lessee or
Sublessee, as the case may be, of the other Facilities covered by the Existing
Master Lease.
 
5. Regulatory Approvals.  Lessee will be required to, or to cause Paris
Sublessee to, apply for, and to diligently pursue at its own expense, all
licenses and regulatory approvals to operate the Paris Facility as a skilled
nursing facility (the “Licenses”).  Lessee represents and warrants that it knows
of no facts or circumstances that would make it unlikely that the Licenses will
be issued.  Lessor covenants and agrees that it will cooperate in good faith
with Lessee and use commercially reasonable efforts, where necessary or required
from Lessor as owner of the Paris Land, to enable and assist Lessee to obtain
the Licenses.
 
6. Construction of the Paris Facility.
 
(a) Commencement and Completion of Construction.  Lessee shall commence
substantial on-site construction of the Paris Facility within sixty (60) days of
the Closing Date and, subject to a temporary suspension of performance pursuant
to Section 16 below, or Lessor Delay, will continue diligently to complete the
Paris Facility on or before the Target Completion Date (or as soon thereafter as
reasonably possible) and will supply such moneys and perform such duties as may
be necessary in connection therewith.  The Paris Facility will be complete for
purposes of this Section only at such time as (i) all improvements to the Paris
Facility called for in the Plans and Specifications have been installed or
completed in a manner satisfactory to Lessor and (ii) the local public authority
has issued a final certificate of occupancy for the Paris Facility subject only
to such conditions as may be acceptable to Lessor.
 
(b) Lessor’s Architect; Approval of Plans.  Lessor may retain the services of
architects and engineers, including architects and engineers employed by Lessor
(the “Lessor’s Architect”), to act as Lessor’s agent in reviewing the Plans and
Specifications and the progress of construction and in making such
certifications and performing such other tasks and duties as Lessor deems
appropriate.  Lessee will pay all reasonable fees, costs and expenses of the
Lessor’s Architect within ten (10) days after demand by Lessor, accompanied by a
reasonably detailed invoice or statement of the amount due from Lessor’s
Architect.  Lessee, at Lessee’s option, may utilize and retain the services of
Lessor’s Architect or may retain the services of its own architects and
engineers (the “Lessee’s Architect”) to develop and prepare the Plans and
Specifications for construction of the Paris Facility.  Whether Lessee utilizes
Lessor’s Architect or Lessee’s Architect as the “Project Architect” to develop
and prepare the Plans and Specifications, Lessee shall be responsible for
payment of the fees, costs and expenses of the Project Architect in developing
and preparing the Plans and Specifications.  Lessor and Lessee shall cooperate
with each other in developing the Plans and Specifications.  Lessee shall cause
the Project Architect to deliver to Lessor the Plans and Specifications for
review and approval by Lessor.  The Plans and Specifications shall be subject to
Lessor’s approval within ten (10) Business Days of receipt by Lessor of a
complete set of the Plans and Specifications.  Lessor’s approval shall not be
unreasonably withheld, delayed or conditioned.  If Lessor does not approve the
same, Lessor shall advise Lessee in writing specifically of the changes required
in the Plans and Specifications so that they will meet with Lessor’s
approval.  If Lessor provides Lessee comments as to the Plans and
Specifications, Lessee shall provide revised Plans and Specifications to Lessor
within ten (10) Business Days and Lessor shall review such revised Plans and
Specifications and within ten (10) Business Days of receipt give its approval or
provide the changes required for approval to be given.  This process shall
continue in accordance with these time frames until such time as Lessor and
Lessee have finally approved the Plans and Specifications.  The review by Lessor
of the Plans and Specifications is for Lessor’s benefit only, and Lessor’s
approval of any such Plans and Specifications shall impose no liability on
Lessor, express or implied, including without limitation any representation or
warranty that such Plans and Specifications are complete or accurate, or that
such Plans and Specifications comply with zoning or other land use laws, local
building department requirements, or any applicable public or private covenants,
conditions or restrictions, and shall not in any way relieve Lessee of its
obligation to perform its work in accordance with this Amendment and all
applicable laws and requirements.
 
(c) Plans and Specifications.  Lessee will deliver to Lessor accurate and
complete copies of the approved Plans and Specifications and all other contract
documents requested by Lessor, including all modifications thereof.  Lessee
represents and warrants that the Plans and Specifications and construction of
the Paris Facility pursuant to thereto comply and will comply with all
applicable governmental laws and regulations and requirements, zoning and
subdivision ordinances, and standards and regulations of all governmental bodies
exercising jurisdiction over the Paris Facility, including health care
licensing.  Lessee agrees to provide to Lessor a certification of the Project
Architect to such effect as well as the approvals of any governmental body or
agency exercising jurisdiction of the Paris Facility.  Except as provided below,
Lessee will not make, or cause or permit to be made, any change to the Plans and
Specifications unless a request for the change has been submitted in writing to
Lessor and approved in writing by the construction manager or general
contractor, as the case may be, any tenants whose approval is required, Lessor
and such other parties as Lessor may require.  Lessor’s approval may be subject
to such terms and conditions as Lessor reasonably may prescribe.  Under no
circumstances will any failure by Lessor to respond to a request for approval of
a change in the Plans and Specifications be deemed to constitute approval of the
request.  Lessee will deliver promptly to Lessor copies of all bulletins,
addenda, change orders and modifications to the Plans and
Specifications.  Lessor has the right at all times to require strict compliance
with the original Plans and Specifications, but Lessee may effect changes in the
Plans and Specifications from time to time, without first obtaining Lessor’s
approval, if (i) the changes do not impair the structural integrity, design
concept or architectural appearance of the Paris Facility or change the useable
area of the Paris Facility in any way, (ii) the changes will not result in a
default in any other obligation to any other party or authority and (iii) the
changes will not result in a net increase or decrease in the total Project Costs
of TWO HUNDRED FIFTY THOUSAND DOLLARS ($250,000.00) or more in the aggregate for
all changes.  Notwithstanding the foregoing, to the extent that the cost to
complete the Paris Facility exceeds the Maximum Funded Amount (whether or not as
a result of any such changes in the Plans and Specifications), Lessee will be
responsible for payment of the excess.
 
(d) Character of Construction.  All construction will be in accordance with the
Plans and Specifications, of sound materials, in good and workmanlike manner,
free and clear of all liens, claims and encumbrances (other than the liens and
security interests securing the obligations of the Lessee under this Lease), and
in compliance with all laws, ordinances, regulations and restrictions affecting
the Paris Facility and all requirements of all governmental authorities having
jurisdiction over the Paris Facility and of the appropriate board of fire
underwriters or other similar body, if any, and any applicable health care
authority related to the Licenses.  Lessee will furnish Lessor with evidence of
such compliance as Lessor requires from time to time.
 
(e) Construction Contract and Architectural/Engineering Agreement.
 
(i) The identity of the construction manager(s) or general contractor(s), as the
case may be, and the Project Architect, and the contracts under which each is
retained in connection with the Paris Facility must be approved by Lessor in
writing prior to the commencement of construction, which approval shall not be
unreasonably withheld.  Any change to the construction manager(s) or general
contractor(s), as the case may be, and the Project Architect in connection with
the Paris Facility must be approved by Lessor in writing.  Lessee will execute
the construction management agreement or general contract(s) between Lessee and
the construction manager or general contractor(s) covering all work to be done
in connection with the Paris Facility.  Upon request of Lessor, Lessee will
promptly furnish to Lessor executed copies of the construction management,
general contracts, and all subcontracts between the construction manager or
general contractor(s) and all of their subcontractors and suppliers.  Upon
request of Lessor, Lessee will promptly furnish to Lessor any amendments or
modifications (including change orders) to any of the foregoing.  Lessee will
not modify or amend or permit to be modified or amended (including by way of
change order) any construction management agreement, construction contract or
construction subcontract without Lessor’s prior written approval; provided,
however, that Lessor’s prior approval need not be obtained with respect to any
change order that results from a change in the Plans and Specifications with
respect to which Lessor’s consent is not required pursuant to Section 1(g)
above.  Upon request of Lessor, Lessee will also furnish to Lessor an executed
copy of the architectural and/or engineering agreement between Lessee and the
Project Architect with respect to the Paris Facility.
 
(ii) Lessee will perform its obligations under the contracts described in
subparagraph (i) above, and will use reasonable best efforts to cause each other
party to such contracts to perform its obligations under such contracts.
 
(iii) Lessee will enforce or cause to be enforced the prompt performance of the
contracts described in subparagraph (i) above and will allow Lessor to take
advantage of all rights and benefits of such contracts.  In addition, effective
upon the expiration or termination of this Lease as to the Paris Facility,
Lessee hereby assigns to Lessor all warranties given to Lessee under the
contracts described in subparagraph (i) above.  Lessee shall deliver such
further documents and agreements as may be reasonably requested by Lessor in
connection with the assignment of warranties provided for in this Section.
 
(f) Records and Reports.  Lessee will keep accurate and complete books and
records relating to the construction of the Paris Facility, and Lessor will have
access thereto during usual business hours upon 24 hours advance notice.  Lessee
will furnish or cause to be furnished to Lessor from time to time, promptly upon
request, (i) copies and lists of all paid and unpaid bills for labor and
materials with respect to the Paris Facility, (ii) Construction Budgets and
revisions thereof showing the estimated cost of the Paris Facility and the
source of the funds required at any given time to complete and pay for the same,
(iii) receipted bills or other evidence of payment with respect to the cost of
the Paris Facility, and (iv) such reports as to other matters relating to the
Paris Facility as Lessor may request.  This paragraph will supplement any
similar provision in this Lease.
 
(g) Access.  Notwithstanding anything to the contrary contained in this Lease,
Lessee will, and will cause the Paris Sublessee to, permit Lessor’s
representatives to have access to the Paris Facility at all reasonable times and
to conduct such investigations and inspections thereof as Lessor shall determine
necessary, including without limitation in connection with inspecting the Paris
Facility and all work done, labor performed and materials furnished in
connection with the construction thereof.  Lessee will, and will cause the Paris
Sublessee to, cooperate and cause the construction manager or general
contractor, as the case may be, to cooperate with Lessor and its representatives
and agents during such inspections.  Notwithstanding the foregoing, Lessee will,
and will cause the Paris Sublessee to, be responsible for making inspections as
to the Paris Facility during the course of construction and will determine to
their own satisfaction that the work done or materials supplied by the
contractors and subcontractors has been properly supplied or done in accordance
with applicable contracts.  All inspections that may be performed by Lessor and
its agents will be exclusively for the benefit of Lessor and will impose no
obligation whatever upon Lessor for the benefit of any person.  Lessee will, and
will cause the Paris Sublessee to, hold Lessor harmless from, and Lessor will
have no liability or obligation of any kind to Lessee, the Paris Sublessee or
creditors of any of them in connection with, any defective, improper or
inadequate workmanship or materials brought in or related to the Paris Facility,
or any construction lien arising as a result of such workmanship or
materials.  No inspection by Lessor will create any obligation on Lessor or
relieve Lessee or the Paris Sublessee of any obligation.
 
(h) Damage by Fire or Other Casualty.  If the Paris Facility is partially or
totally damaged or destroyed by fire or other casualty or taken under the power
of eminent domain, proceeds of such event will be applied as provided in this
Lease.
 
(i) Payment of Costs.  Lessee will pay when due all obligations incurred by
Lessee, or the Paris Sublessee for the Paris Facility, including any cost for
restoration.
 
7. Disbursements of Funded Amount.  Upon satisfaction of the conditions set
forth in subparagraphs (a) and (b) below, Lessor will disburse from time to time
(but no more frequently than once per month) to Lessee advances of the Funded
Amount, subject to the limitations set forth in Section 7 below.
 
(a) Lessor has received:
 
(i) a request for disbursement, in the form of AIA 706 (the “Request”), executed
by an executive officer of Lessee and setting forth, among other things, the
portion of the Funded Amount that Lessee then is requesting be disbursed, the
amount that Lessee in good faith believes to be the cost to complete
construction (after disbursement of the portion of the Funded Amount then being
requested), a detailed breakdown of the costs and expenses incurred in the
construction of the Paris Facility to the date of Request, a detailed cost
breakdown of the percentage of completion of the construction of the Paris
Facility (including both Hard Costs and Soft Costs) to the date of the Request,
the amounts then due and unpaid with respect to such construction, such other
information or documentation as may be required by the Title Company and the
date upon which the disbursement is desired, provided that the date of the
payment must not be less than seven (7) Business Days after the date upon which
the Lessor receives the Request and the other items set forth in clauses (ii)
through (vi) below;
 
(ii) A certification from Lessee that, as of the date of the Request, no Event
of Default exists under this Amendment or any of the Transaction Documents, all
representations and warranties set forth in this Amendment and all of the other
Transaction Documents are accurate and complete, and there are no actions, suits
or proceedings pending, or to the knowledge of the person making the
certification, threatened or involving (or that could involve) Lessee, the Paris
Sublessee or all or any part of the Facilities and that could impair the
Facilities or the ability of Lessee and the Paris Sublessee to perform under
this Amendment or any of the other Transaction Documents;
 
(iii) Certificates of the Project Architect, Lessor’s Architect (if not the
Project Architect) and Lessee, certified to Lessor and Lessee and certifying
that (a) the Request is correct and, to the best of its knowledge, all work on
the Paris Facility up to the date thereof has been done in substantial
compliance with the Plans and Specifications therefor; (b) to the date thereof,
there has been no material deviation from the budgeted cost of the Paris
Facility or construction progress schedule, except as authorized by Lessee and
approved by Lessor; and (c) the undisbursed portion of the Funded Amount will be
sufficient to meet all known costs to complete the work covered by the Plans and
Specifications, after giving effect to all amounts previously disbursed, plus
the amount then requested; and
 
(iv) Evidence that Lessee have delivered the items described in (i) – (iii)
above to Lessor.
 
(b) Upon the request of Lessor, the Title Company is prepared, without
condition, to issue to Lessor a date-down endorsement, dated as of the date of
the disbursement, insuring Lessor’s title to the Paris Facility subject to no
other exceptions than are set forth on the Title Policies delivered to Lessor at
closing.
 
8. Limitation on Disbursements.  In no event will Lessor pay amounts in excess
of the lesser of: (i) the amounts actually paid in acquiring the Paris Land and
for labor, services or materials incorporated into the Paris Facility; and (ii)
the Maximum Funded Amount.
 
9. Sufficiency of Funded Amount.  Lessor shall be entitled to not make a
disbursement, or to make a disbursement in an amount less than the amount
requested, if Lessor is not satisfied in its sole discretion that following the
requested disbursement the undisbursed proceeds of the Funded Amount budgeted
for the construction of the Paris Facility will be at least equal to the sum of
100% of the estimated Project Costs to complete the Paris Facility in accordance
with the Plans and Specifications (including all costs incurred in connection
with changes in the Plans and Specifications).  If at any time it appears to
Lessor that the undisbursed balance of the Funded Amount is less than the amount
required by this Section, Lessor may give written notice to Lessee specifying
the amount of the deficiency and Lessee immediately will deposit with Lessor the
amount of the deficiency, which will be expended first in the same manner as the
Funded Amount before any further payment of the Funded Amount will be made by
Lessor.  Lessor may reasonably determine the cost of construction of the Paris
Facility and Lessee will be obligated to pay any sums so determined in excess of
the Funded Amount prior to any payment under this Amendment.
 
10. Payments to Contractor, Subcontractors and Suppliers.  In order to induce
the Title Company to insure Lessor’s title to the Paris Facility without
exception for the construction or mechanics’ liens, Lessor may make payments
either through the Title Company or directly to any contractor, subcontractor or
supplier furnishing labor or materials to the Paris Facility.
 
11. Lessor’s Right to Cure.  If Lessee fails to perform any of Lessee’s
undertakings set forth in this Amendment or in any other Transaction Document
and fails to cure the same within any grace or cure period applicable thereto,
upon such Notice as may be expressly required herein or therein (or, if Lessor
reasonably determines that the giving of such Notice would risk loss to the
Paris Facility or cause damage to Lessor, upon such Notice as is practical under
the circumstances), and without waiving or releasing any obligation of Lessee,
Lessor may, but will not be required to, perform the same, and Lessee will
reimburse Lessor any amounts expended by Lessor in so doing.
 
12. Application of Advances.  Lessee will apply each payment of Funded Amount
against amounts due and payable for construction of the Paris Facility or
obligations in connection therewith as set forth in each Request.  Nothing
contained in this Amendment will impose upon Lessor any obligation to see to the
proper application of the advances by Lessee or any other party.
 
13. Construction or Other Liens.  In the event any construction or other lien or
encumbrance is filed or attached against the Paris Facility or any part thereof
without the prior written consent of Lessor, and the same is not being contested
by Lessee in accordance with Article XII of the Existing Master Lease, Lessor
may, at its option and without regard to the priority of such construction or
other lien or encumbrance, and without regard to any defenses that Lessee may
have with respect to the lien or encumbrance, pay the same, and Lessee will
reimburse all amounts expended by Lessor for such purpose within ten (10) days
of written notice thereof.
 
14. Conditions to Final Payment.  Lessor shall be entitled to withhold the final
payment of the Funded Amount unless and until all of the following conditions
have been fulfilled to Lessor’s satisfaction:
 
(a) All conditions for all previous disbursements have been, and, as of the date
of the final disbursement continue to be, fulfilled.
 
(b) Lessor have received, at least seven (7) Business Days prior to the final
payment, the following items, all of which Lessee agree to obtain and submit to
Lessor at Lessee’ sole expense:
 
(i) A final “as built” survey prepared and certified in accordance with the
Survey Requirements;
 
(ii) Certificates of the Project Architect, Lessor’s Architect (if not the
Project Architect), and Lessee certified to both Lessor and Lessee and
certifying that (a) to the best of its knowledge, the Paris Facility are
complete in accordance with the Plans and Specifications therefor; (b) to the
date thereof, there has been no material deviation from the budgeted cost of the
Paris Facility or construction progress schedule, except as authorized by Lessee
and approved by Lessor; and (c) the amount of the final payment will be
sufficient to meet all known costs to complete the work covered by the Plans and
Specifications; and
 
(iii) A final, unconditional certificate of occupancy for the Paris Facility.
 
15. Guaranty of Completion.  Subject to a temporary suspension of performance
pursuant to Section 16 or Lessor Delay, but regardless of whether the cost
thereof exceeds the amount of the Maximum Funded Amount, Lessee will diligently
and continuously carry out or cause to be carried out the construction of the
Paris Facility so as to insure the completion of construction of the Paris
Facility, the opening of the Paris Facility and the acquisition of all Licenses
for the Paris Facility, all by the applicable Target Completion
Date.  Regardless of whether the cost thereof exceeds the amount of the Funded
Amount, Lessee will be responsible for payment of all costs of completing,
opening and licensing the Paris Facility, including the payment of all costs in
excess of the Construction Budgets.  Promptly following receipt of written
notice from Lessor specifying the defect or departure, Lessee will correct any
structural defects in the Paris Facility or any departure from the Plans and
Specifications not previously approved by Lessor.  The approval or absence of
disapproval by Lessor of any payment of Funded Amount shall not constitute a
waiver of Lessor’s right to require compliance with this Section.
 
16. Force Majeure.  Upon the occurrence and during the continuance of an Event
of Force Majeure and the giving of written notice thereof to Lessor, Lessee
shall be temporarily released without any liability on its part from the
performance of its obligations to construct the Paris Facility under this
Amendment, except for the obligation to pay any amounts due and owing
thereunder, but only to the extent and only for the period that its performance
of each such obligation is prevented by the Event of Force Majeure.  Such notice
shall include a description of the nature of the Event of Force Majeure, and its
cause and possible consequences.  Lessee shall promptly notify Lessor of the
termination of such event.  Upon the request of Lessor, Lessee shall provide
confirmation of the existence of the circumstances constituting an Event of
Force Majeure.  Such evidence may consist of a statement of an appropriate
governmental department or agency where available, or a statement describing in
detail the facts claimed to constitute an Event of Force Majeure.  During the
period that the performance by Lessee has been suspended by reason of an Event
of Force Majeure, Lessor may likewise suspend the performance of all or part of
its obligations under this Amendment to the extent that such suspension is
commercially reasonable and, notwithstanding anything in this Amendment to the
contrary, Lessor shall have no obligation to make disbursements of the Funded
Amount.
 
17. Expenses of Lessor.  All costs incurred by Lessor in connection with the
acquisition and construction of the Paris Facility and this Amendment,
including, but not limited to, Lessor’s legal counsel and due diligence costs,
title insurance, survey, appraisal, UCC searches and filing fees, environmental
and building assessments, consulting fees and brokers’ fees, if any, shall be
added to the Funded Amount; provided, however, to the extent the Maximum Funded
Amount has been funded by Lessor, such costs shall be paid (or reimbursed) to
Lessor by Lessee.
 
18. Amendments to Certain Provisions of Existing Master Lease.  Section 8.3 of
the Existing Master Lease is hereby amended to add the following new Section
8.3.3 as follows:
 
8.3.3                      Paris Facility Capital Expenditures.  Notwithstanding
the provisions of Section 8.3.2 and as an exception thereto, Lessee shall not be
required to expend any Minimum Qualified Capital Expenditures during the first
three (3) Lease Years, following the Paris Base Rent Commencement Date.  During
such period, the number of licensed beds in the Paris Facility shall be excluded
from and not used in the calculations for determining the Minimum Qualified
Capital Expenditures under Section 8.3.2.  During the fourth Lease Year
following the Paris Base Rent Commencement Date, Lessee shall expend with
respect to the Paris Facility at least One Hundred Fifty Dollars ($150.00)
per-licensed-bed as Minimum Qualified Capital Expenditures to improve the Paris
Facility.  During the fifth Lease Year following the Paris Base Rent
Commencement Date, Lessee shall expend with respect to the Paris Facility at
least Two Hundred Dollars ($200.00) per-licensed bed as Minimum Qualified
Capital Expenditure to improve the Paris Facility.  Beginning with the sixth
Lease Year following the Paris Base Rent Commencement Date and continuing for
the remainder of the Term, Lessee shall expend with respect to the Paris
Facility at least the amount of Minimum Qualified Capital Expenditures
per-licensed-bed to improve the Paris Facility as may be required from time to
time under Section 8.3.2, above.
 
19. Single, indivisible Lease.  The Master Lease constitutes one indivisible
lease of the Leased Properties, and not separate leases governed by similar
terms.  The Leased Properties constitute one economic unit, and the Base Rent
and all other provisions have been negotiated and agreed to based on a demise of
all of the Leased Properties as a single, composite, inseparable transaction and
would have been substantially different had separate leases or a divisible lease
been intended.  Except as expressly provided herein for specific, isolated
purposes (and then only to the extent expressly otherwise stated), all
provisions of this Lease apply equally and uniformly to all the Leased
Properties as one unit.  An Event of Default with respect to any Leased Property
is an Event of Default as to all of the Leased Properties.  The parties intend
that the provisions of this Lease shall at all times be construed, interpreted
and applied so as to carry out their mutual objective to create an indivisible
lease of all the Leased Properties and, in particular but without limitation,
that for purposes of any assumption, rejection or assignment of this Lease under
11 U.S.C. 365, this is one indivisible and non-severable lease and executory
contract dealing with one legal and economic unit which must be assumed,
rejected or assigned as a whole with respect to all (and only all) the Leased
Properties covered hereby.
 
20. Conditions to Commencement of Construction and Obligations of Lessor and
Lessee under this Amendment.  Lessee shall not commence construction unless and
until the the Acquisition Date has occurred (the “Commencement Conditions”).  If
the Commencement Conditions have not occurred on or before June 30, 2008, as
such date may be extended by mutual agreement of Lessor and Lessee, then either
Lessor or Lessee may terminate their obligations under this Amendment by written
notice to other and this Amendment shall be of no further force or effect.  If
the Commencement Conditions have not been satisfied on or before April 15, 2008,
then the Target Completion Date and the Rent Commencement Date shall each be
extended one day for each day after April 15, 2008 that the Commencement
Conditions have not been satisfied.
 
21. Representations and Warranties of Lessee.  Lessee hereby represents and
warrants to Lessor that (i) it has the right and power and is duly authorized to
enter into this Amendment; and (ii) the execution of this Amendment does not and
will not constitute a breach of any provision contained in any agreement or
instrument to which Lessee is or may become a party or by which Lessee is or may
be bound or affected.
 
22. Execution and Counterparts.  This Amendment may be executed in any number of
counterparts, each of which, when so executed and delivered, shall be deemed to
be an original, but when taken together shall constitute one and the same
Amendment.
 
23. Headings.  Section headings used in this Amendment are for reference only
and shall not affect the construction of the Amendment.
 
24. Enforceability.  Except as expressly and specifically set forth herein, the
Existing Master Lease remains unmodified and in full force and effect.  In the
event of any discrepancy between the Existing Master Lease and this Amendment,
the terms and conditions of this Amendment will control and the Existing Master
Lease is deemed amended to conform hereto.
 
[SIGNATURE PAGES AND ACKNOWLEDGEMENTS FOLLOW]







                                                                   
 
 

--------------------------------------------------------------------------------

 
Signature Page to
SIXTH AMENDMENT TO CONSOLIDATED
AMENDED AND RESTATED MASTER LEASE





LESSOR:


STERLING ACQUISITION CORP.,
a Kentucky corporation




By:   /s/ C. Taylor
Pickett                                                                                           
Name:    C. Taylor Pickett
Title: Chief Executive Officer




STATE OF MARYLAND                            )

 
COUNTY OF BALTIMORE                         )


This instrument was acknowledged before me on the   14th        day of 
 March   , 2008, by   C. Taylor Pickett          , the      CEO              of
STERLING ACQUISITION CORP., a Kentucky corporation, on behalf of said company.


                                           Judith A. Jacobs              
Notary Public,     Baltimore         County,    MD   
My commission expires: May 1, 2008





Signature Page 1 of 2
 
 

--------------------------------------------------------------------------------

 
Signature Page to
SIXTH AMENDMENT TO CONSOLIDATED
AMENDED AND RESTATED MASTER LEASE





LESSEE:


DIVERSICARE LEASING CORP.,
a Tennessee corporation




By:   /s/ Glynn
Riddle                                                                        
Name:    Glynn Riddle
Title:      EVP & CFO




STATE OF Tennessee                                        )


COUNTY OF Williamson                                     )


This instrument was acknowledged before me on the   14th   day
of    March                 , 2008, by   Glynn Riddle                , the   EVP
& CFO              of DIVERSICARE LEASING CORP., a Tennessee corporation, on
behalf of said company




                                        Jacqueline S.
Reed                           
Notary Public,    Williamson    County,  TENN
My commission expires: January 24, 2010







                                                                           
Signature Page 2 of 2
 
 

--------------------------------------------------------------------------------

 
Acknowledgment to
SIXTH AMENDMENT TO CONSOLIDATED
AMENDED AND RESTATED MASTER LEASE





The undersigned hereby consent to the transactions contemplated by this Sixth
Amendment to Consolidated Amended and Restated Master Lease (the “Sixth
Amendment”), ratify and affirm their respective Guaranties, Pledge Agreements,
Security Agreements, Subordination Agreements and other Transaction Documents,
and acknowledge and agree that the performance of the  Master Lease and
obligations described therein are secured by their Guaranties, Pledge
Agreements, Security Agreement, Subordination Agreement and other Transaction
Documents on the same terms and conditions in effect prior to this Amendment.
 
ADVOCAT, INC. a Delaware corporation




By:   /s/ Glynn
Riddle                                                                        
Name:    Glynn Riddle
Title:      EVP & CFO
 






STATE OF Tennessee                                      )


COUNTY OF Williamson                                  )


This instrument was acknowledged before me on the   14th   day
of    March                 , 2008, by   Glynn Riddle                , the   EVP
& CFO              of ADVOCAT, INC. a Delaware corporation, on behalf of the
corporation, who acknowledged the same to be his or her fee act and deed and the
free act and deed of the corporation.


 
                                        Jacqueline S.
Reed                           
Notary Public,    Williamson    County,  TENN
My commission expires: January 24, 2010

 



Acknowledgment Page 1 of 5
 
 

--------------------------------------------------------------------------------

 
Acknowledgment to
SIXTH AMENDMENT TO CONSOLIDATED
AMENDED AND RESTATED MASTER LEASE





DIVERSICARE MANAGEMENT SERVICES CO.,
a Tennessee corporation




By:   /s/ Glynn
Riddle                                                                        
Name:    Glynn Riddle
Title:      EVP & CFO
                                                                           
 
STATE OF Tennessee                                      )


COUNTY OF Williamson                                  )


This instrument was acknowledged before me on the   14th   day
of    March                 , 2008, by   Glynn Riddle                , the   EVP
& CFO              of DIVERSICARE MANAGEMENT SERVICES CO., a Tennessee
corporation, on behalf of the corporation, who acknowledged the same to be his
or her free act and deed and the free act and deed of the corporation.




                                 
 
 
                                         Jacqueline S.
Reed                           
Notary Public,    Williamson    County,  TENN
My commission expires: January 24, 2010




 



Acknowledgment Page 2 of 5
 
 

--------------------------------------------------------------------------------

 
Acknowledgment to
SIXTH AMENDMENT TO CONSOLIDATED
AMENDED AND RESTATED MASTER LEASE





ADVOCAT FINANCE INC.,
a Delaware corporation




By:   /s/ Glynn
Riddle                                                                        
Name:   Glynn Riddle
Title:     EVP & CFO
                                                                           
 
STATE OF Tennessee                                      )


COUNTY OF Williamson                                  )


This instrument was acknowledged before me on the   14th   day
of    March                 , 2008, by   Glynn Riddle                , the   EVP
& CFO              of  ADVOCAT FINANCE INC., a Delaware corporation, on behalf
of the corporation, who acknowledged the same to be his or her free act and deed
and the free act and deed of the corporation.


                                 
 
 
                                         Jacqueline S.
Reed                           
Notary Public,    Williamson    County,  TENN
My commission expires: January 24, 2010
 

 



Acknowledgment Page 3 of 5
 
 

--------------------------------------------------------------------------------

 
Acknowledgment to
SIXTH AMENDMENT TO CONSOLIDATED
AMENDED AND RESTATED MASTER LEASE





STERLING HEALTH CARE
MANAGEMENT, INC., a Kentucky corporation




 
By:   /s/ Glynn
Riddle                                                                        
Name:    Glynn Riddle
Title:      EVP & CFO
                                                                           
 
STATE OF Tennessee                                      )


COUNTY OF Williamson                                  )


This instrument was acknowledged before me on the   14th   day
of    March                 , 2008, by   Glynn Riddle                , the   EVP
& CFO              of  STERLING HEALTH CARE MANAGEMENT, INC., a Kentucky
corporation, on behalf of said corporation, who acknowledged the same to be his
or her free act and deed and the free act and deed of the corporation.




 
                         
 
                                       Jacqueline S.
Reed                           
Notary Public,    Williamson    County,  TENN
My commission expires: January 24, 2010
 








Acknowledgment Page 4 of 5
 
 

--------------------------------------------------------------------------------

 
Acknowledgment to
SIXTH AMENDMENT TO CONSOLIDATED
AMENDED AND RESTATED MASTER LEASE





DIVERSICARE TEXAS I, LLC




By:   /s/ Glynn
Riddle                                                                        
Name:    Glynn Riddle
Title:      EVP & CFO
                                                                                                                       





DIVERSICARE BALLINGER, LLC
DIVERSICARE DOCTORS, LLC
DIVERSICARE ESTATES, LLC
DIVERSICARE HUMBLE, LLC
DIVERSICARE KATY, LLC
DIVERSICARE NORMANDY TERRACE, LLC
DIVERSICARE TREEMONT, LLC


BY:           DIVERSICARE TEXAS I, LLC,
its sole member


By:  /s/ Glynn
Riddle                                                              
Name:  Glynn Riddle
Title:    EVP &CFO




STATE OF Tennessee                                      )


COUNTY OF Williamson                                  )


This foregoing instrument was acknowledged before me on the   14th   day
of    March                 , 2008, by   Glynn Riddle                , who
is   EVP & CFO                    of DIVERSICARE TEXAS I, LLC, on behalf of
itself and as the sole member of each of DIVERSICARE BALLINGER, LLC, DIVERSICARE
DOCTORS, LLC, DIVERSICARE ESTATES, LLC, DIVERSICARE HUMBLE, LLC, DIVERSICARE
KATY, LLC, DIVERSICARE NORMANDY TERRACE, LLC, and DIVERSICARE TREEMONT, LLC,
each a Delaware limited liability company, on behalf of the limited liability
companies, who acknowledged the same to be his or her free act and deed and the
free act and deed of the limited liability companies.


 
 
                                         Jacqueline S.
Reed                           
Notary Public,    Williamson    County,  TENN
My commission expires: January 24, 2010
 
 







Acknowledgment Page 5 of 5
 
 

--------------------------------------------------------------------------------

 
List of Exhibits and Schedules to
SIXTH AMENDMENT TO CONSOLIDATED
AMENDED AND RESTATED MASTER LEASE





Exhibit A                      Legal Description of Paris Facility


Exhibit B                      Survey Requirements


Exhibit C                      List of Facilities and Facility Trade Names


Exhibit D                      Permitted Encumbrances for Paris Facility


Schedule 1                   Construction Budget







 
 

--------------------------------------------------------------------------------

 
Exhibit and Schedules to
SIXTH AMENDMENT TO CONSOLIDATED
AMENDED AND RESTATED MASTER LEASE





EXHIBIT A







Situated within the Limits of the City of Paris, County of Lamar, and State of
Texas, part of the Reddin Russell Survey #786, and being part of a called and
being a part of a called 172.5 acre tract of land conveyed to May Belle Dunagan
by deed recorded in Vol. 208, Page 316, of the Deed Records of said County and
State.


Beginning at a ½” iron pin (f) for corner at the Easterly Northeast corner of a
called 31.61 acre tract of land conveyed to North Lamar Independent School
District by deed recording in Vol. 714, Page 748, of said Deed Records, said
North Lamar ISD 31.61 acre tract originally being a part of said Dunagan 172.5
acre tract.


Thence North 26.57’07” West a distance of 798.43 feet to a ½” capped (NELSON
SURVEYING) iron pin (f) for corner at the Northerly Northeast corner of said
North Lamar ISD 31.61 acre tract;


Thence South 86.45’33” East a distance of 505.04 feet to a ½” capped (NELSON
SURVEYING) iron pin (s) for corner;


Thence South 35.43’12” East a distance of 448.76 feet to a ½” capped (NELSON
SURVEYING) iron pin (s) for corner;


Thence along the Northwesterly Boundary Line of said Stillhouse Road/ Lamar
County Road 41100 as follows: South 54.43’04” West a distance of 43.45 feet to a
½” capped (NELSON SURVEYING) iron pin (f); South 55.2’33” West a distance of
162.05 feet to a ½” capped (NELSON SURVEYING) iron pin (f); South 51.44’20” West
a distance of 98.92 feet to a ½” capped (NELSON SURVEYING) iron pin (f); South
45.17’45” West a distance of 105.04 feet to a ½” capped (NELSON SURVEYING) iron
pin (f); South 48.54’59” West a distance of 106.10 feet to the place of
beginning and containing 286,225.28 square feet, or 6.5708 acres of land.



Note:    Legal description will be revised as appropriate to match legal
description of deed delivered to Lessor on the Acquisition Date.

Exhibit A – Page 1 of 1
 
 

--------------------------------------------------------------------------------

 
Exhibit and Schedules to
SIXTH AMENDMENT TO CONSOLIDATED
AMENDED AND RESTATED MASTER LEASE





Exhibit B


SURVEY REQUIREMENTS


A staked, boundary survey of the property (including a legally adequate property
description and a statement of acreage).  The survey shall be prepared by a
surveyor or engineer duly licensed to practice as such in the State of
_______________, acceptable to the Lessor and the title company, shall be
certified to the lender and the title company, and shall be a [specify either
“Urban”, “Suburban”, “Rural” or “Mountain”] “ALTA/ACSM LAND TITLE SURVEY”
meeting the currently effective Accuracy Standards adopted by ALTA and
ACSM.  The survey shall also incorporate items 1, 2, 3, 4, 6, 7, 8, 9, 10, 11,
13, 14, 16, 17 and 18 listed in Table A of the Minimum Standard Detail
Requirements for ALTA/ACSM Land Title Surveys, jointly established and adopted
by ALTA and ACSM in 2005.




SURVEY CERTIFICATION




_______________________ certify to (name of lessor) and (name of title company)
that this map or plat and the survey on which it is based were made (i) in
accordance with the “Minimum Standard Detail Requirements for ALTA/ACSM Land
Title Surveys” jointly established and adopted by ALTA and ACSM in 2005, and
incorporates items 1, 2, 3, 4, 6, 7, 8, 9, 10, 11, 13, 14, 16, 17 and 18 listed
in Table A thereof, (ii) pursuant to the Accuracy Standards adopted by ALTA and
ACSM and in effect on the date of this certification for a(n) [insert either
“Urban”, “Suburban”, “Rural”, or “Mountain”] Survey, and (iii) after a review of
(name of title company) Commitment No. _____, effective date ___________, 200_
and the instruments referred to therein as exceptions to title.




Date:
                                                      _______________________________
                (signature of surveyor)



Exhibit B – Page 1 of 1
 
 

--------------------------------------------------------------------------------

 
Exhibit and Schedules to
SIXTH AMENDMENT TO CONSOLIDATED
AMENDED AND RESTATED MASTER LEASE





EXHIBIT C



 
Name
Street Address
City
County
State
Zip
1. 
Arbor Oaks Health & Rehab Center (Stillmeadow)
105 Russellville Road, Route 2, Highway 67 South
Malvern
Hot Spring
AR
72104
2. 
Ash Flat Nursing & Rehab Center
66 Ozbirn Lane
Ash Flat
Sharp
AR
72513
3. 
Best Care, Inc.
2159 Dogwood Ridge
Wheelersburg
Scioto
OH
45694
4. 
Boone Health Care Center, Inc.
Lick Creek Road, P.O. Box 605
Danville
Boone
WV
25053
5. 
Boyd Nursing and Rehab Center
12800 Princeland Drive
Ashland
Boyd
KY
41102
6. 
Canterbury Health Center
1720 Knowles Road
Phenix City
Russell
AL
36867
7. 
Carter Nursing & Rehab Center
250 McDavid Boulevard, P.O. Box 904
Grayson
Carter
KY
41143
8. 
Conway Health & Rehab Center (Faulkner)
2603 Dave Ward Drive
Conway
Faulkner
AR
72032
9. 
Des Arc Nursing & Rehab Center
2216 West Main, P.O. box 143B
Des Arc
Prairie
AR
72040
10. 
Elliott Nursing & Rehab Center
Howard Creek Road, P.O. Box 694, Route 32 East
Sandy Hook
Elliott
KY
41171
11. 
Garland Nursing & Rehab Center and Apts.
610 Carpenter Dam Road
Hot Springs
Garland
AR
71901
12. 
Hardee Manor Care Center
401 Orange Place
Wauchula
Hardee
FL
33873
13. 
Laurel Manor Health Center
902 Buchanan Road, P.O. Box 505
New Tazewell
Claiborne
TN
37825
14. 
Laurel Nursing  & Rehab Center
HC 75, Box 153, Clinic Road
Ivydale
Clay
WV
25113
15. 
Lynwood Nursing Home
4164 Halls Mill Road
Mobile
Mobile
AL
36693
16. 
Manor House of Dover
537 Spring Street, P.O. Box 399
Dover
Stewart
TN
37058
17. 
Mayfield Rehab and Special Care Center
200 Mayfield Drive
Smyrna
Rutherford
TN
37167
18. 
Northside Health Care
700 Hutchins Ave
Gadsden
Etowah
AL
35901
19. 
Ouachita Nursing /Pine Manor Apts.
1411 Country Club Road
Camden
Ouachita
AR
71701
20. 
Pocahontas Nursing & Rehab Center
105 Country Club Road
Pocahontas
Randolph
AR
72455
21. 
Rich Mountain Nursing & Rehab Center
306 Hornbeck
Mena
Polk
AR
71953
22. 
Sheridan Nursing & Rehab Center
113 South Briarwood Drive
Sheridan
Grant
AR
72150
23. 
South Shore Nursing & Rehab Center
James Hannah Drive, P.O. box 489
South Shore
Greenup
KY
41175
24. 
The Pines Nursing & Rehab Center
524 Carpenter Dam Road
Hot Springs
Garland
AR
71901
25. 
Walnut Ridge Nursing & Rehab Center
1500 West Main
Walnut Ridge
Lawrence
AR
72476
26. 
West Liberty Nursing & Rehab Center
774 Liberty Road, P.O. Box 219, Route 5 Wells Hill
West Liberty
Morgan
KY
41472
27. 
Westside Health Care Center
4320 Judith Lane
Huntsville
Madison
AL
35805
28. 
Wurtland Nursing & Rehab Center
100 Wurtland Avenue, P.O. Box 677
Wurtland
Greenup
KY
41144
29. 
Doctors Healthcare
9009 White Rock Trail
Dallas
Dallas
TX
75238
30. 
Estates at Ft. Worth
201 Sycamore School Road
Fort Worth
Tarrant
TX
76134
31. 
Heritage Oaks Estates
2001 N. 6th Street
Ballinger
Runnels
TX
76821
32. 
Humble
8450 Will Clayton Parkway
Humble
Harris
TX
77338
33. 
IHS of Dallas at Treemont
5550 Harvest Hill Road
Dallas
Dallas
TX
75230
34. 
Katy
1525 Tull Drive
Katy
Harris
TX
77499
35. 
Normandy Terrace
841 Rice Road
San Antonio
Bexar
TX
78220
36. 
Paris Facility
###  Stillhouse Road
Paris
Lamar
TX
 






Exhibit C – Page 1 of 1
 
 

--------------------------------------------------------------------------------

 
Exhibit and Schedules to
SIXTH AMENDMENT TO CONSOLIDATED
AMENDED AND RESTATED MASTER LEASE





EXHIBIT D


Permitted Exceptions




1.
Easement to Texas Power & Light Co. dated 07/08/52 and recorded in Book 327,
Page 397, Lamar County Deed Records.



2.
Easement to Texas Power & Light Co., dated 05/09/56 and recorded in Book 349,
Page 456, Lamar County Deed Records.



3.
Easement to Texas Power & Light Co., dated 05/12/66 and recorded in Book 443,
Page 175, Lamar County Deed Records.



4.
Easement to Texas Power & Light Co, dated 03/21/68 and recorded in Book 469,
Page 237, Lamar County Deed Records.



5.
Right of Way Easement to Lamar County Water Supply dated 02/09/83, and recorded
in Book 655, Page 112, Lamar County Deed Records.



6.
Easement and Right of Way to Texas Power & Light Co., dated 05/17/49, and
recorded in Book 308, Page 600, Lamar County Deed Records.


Exhibit D – Page 1 of 1
 
 

--------------------------------------------------------------------------------

 
Exhibit and Schedules to
SIXTH AMENDMENT TO CONSOLIDATED
AMENDED AND RESTATED MASTER LEASE





SCHEDULE 1


Construction Budget




 

               
Omega/Paris
                 
Estimated Project Cost
 
FACILITY DESCRIPTION
                 
Size in Square Feet
                45,000  
Stories
                1  
Units
                70  
Beds
                120  
Medicaid Beds
                   
Double Occupancy (Units)
                50                        
Approximate Land Size (Acres)
                6.489  
Approximate Land Size (SF)
                282,661  
Units per Acre
                11  
Beds per Acre
                18                                              
DEVELOPMENT COST ANALYSIS
                                         
Total Development Cost
                6,841,902  
Total Development Cost per Sq. Ft.
                152.04  
Total Development Cost per Unit
                97,741  
Total Development Cost per Bed
                57,016                        
Land Cost [1]
                175,203  
Land Cost per Sq. Ft.
                0.62  
Land Cost per Acre
                27,000  
Land Cost per Unit
                2,503  
Land Cost per Bed
                1,460                        
Building Cost
                4,000,635  
Building Cost per Sq. Ft.
                88.90  
Building Cost per Unit
                57,152  
Building Cost per Bed
                33,339                        
FF& E
                552,500  
FF& E per Sq. Ft.
                12.28  
FF& E per Unit
                7,893  
FF& E per Bed
                4,604                        
Ach. & Eng. Fees
                184,500  
Site Work
                602,000  
Interest Expense [2]
                315,000  
Contingency [3]
    2.90 %     10.0 %     400,064                            
Medicaid Bed Contract [4]
  $ 4,167     $ 4,000       408,000  
Title
                    35,000  
Misc. Administrative Project Exp.
                    7,500  
Closing Fee
                    5,000  
Property Tax
                    25,000  
Developer's Fee
                    80,000  
Points [5]
    1.15 %     0.00 %     0  
Appraisal
                    4,500  
Insurance Premium
                    12,000  
Legal (Transaction Specific)
                    35,000                            
TOTAL CONSTRUCTION COSTS
                    6,841,902  
Cost per Bed
    140               48,871  
Cost per Bed
    120               57,016                            
Resulting Annual Rent at 10.25%
                    701,294.90  






